Citation Nr: 1817187	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  09-34 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Whether the calculation of the combined disability evaluation of 60 percent was proper in the rating decision dated January 7, 2016.

4.  Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD).

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II (DM II).

6.  Entitlement to a separate compensable rating for service-connected erectile dysfunction (ED).

7.  Entitlement to a separate compensable rating for service-connected hypertension (HTN). 

8.  Entitlement to an initial rating in excess of 10 percent for right lower extremity diabetic peripheral neuropathy (LEPN) of the sciatic nerve.

9.  Entitlement to an initial rating in excess of 10 percent for left lower extremity diabetic peripheral neuropathy (LEPN) of the sciatic nerve.

10.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for chronic fatigue, to include as due to herbicide exposure.

11.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative joint disease (DJD), to include as due to herbicide exposure.

12.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of concussion.

13.  Entitlement to service connection for immune system disturbance, to include as due to herbicide exposure.

14.  Entitlement to service connection for sensitivity to light, to include as due to herbicide exposure. 

15.  Entitlement to service connection for hearing loss.

16.  Entitlement to service connection for sarcoidosis, to include as due to herbicide exposure.

17.  Entitlement to service connection for multiple miscarriages and still a birth, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Ryan J. Coskrey, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia, and Atlanta, Georgia.  Jurisdiction currently resides with the VA RO in Atlanta, Georgia.  The Board remanded the claim for TDIU in January 2014.  Thereafter, TDIU and sleep apnea were remanded in September 2015.  The Board reopened the sleep disorder service connection claim and remanded all the issues on appeal in May 2017.  

In August 2013 and May 2016, the Veteran presented sworn testimony during Travel Board hearings in Atlanta, Georgia, which were chaired by the undersigned.  Transcripts of these hearings have been associated with the claims file.

The RO issued a January 2016 rating decision.  Within this decision, the RO increased the Veteran's CAD rating from 10 to 30 percent disabling effective June 19, 2015.  The RO also granted service connection for bilateral LEPN, rated with individual 10 percent ratings effective June 19, 2015.  The RO then denied claims for increased rating for DM II with ED and HTN and service connection for immune disturbance, sensitivity to light, chronic fatigue, DJD, residuals of concussion, hearing loss, sarcoidosis and multiple miscarriages and a still birth.  In March 2016, the Veteran, by way of his former representative, submitted a timely notice of disagreement (NOD) on these issues.  Thereafter, in April 2016, he submitted a supplementary NOD as to the propriety of his combined disability rating being 60 percent in the January 2016 rating decision.  A statement of the case (SOC) has not been issued for these claims.  As such, these matters are remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

For clarification purposes, the Board has noted separate claims for entitlement to service connection for immune disturbance and sensitivity to light.  The Veteran's former representative asserted that these claims were not directly addressed by the RO's January 2016 rating decision.  See March 2016 NOD.  Review of the record reflects that the RO merged these issues with other pending claims for increased rating for DM II and service connection for concussion, respectively.  Nevertheless, no benefit of service connection or increased rating was provided.  These initial claims remain pending.  Moreover, the Board has categorized the Veteran's claims for entitlement to service connection for HTN and ED to reflect his desire for initial compensable ratings.  These changes are reflected on the title page above.

Lastly, the Board is cognizant of the Veteran's assertion that the RO, in the January 2016 rating decision, neglected his claim for entitlement to service connection for toe numbness.  The RO specifically granted service connection for LEPN based on the Veteran's claimed numbness.  Nevertheless, to the extent the Veteran seeks a higher rating for his numbness, LEPN is remanded below.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The case was returned to the Board from the May 2017 remand and, in correspondence dated February 1, 2018, the Veteran was notified that his appeal had resumed its place on the docket.  However, for reasons that remain unclear, there is no indication that the development requested in the May 2017 remand as to the issues on appeal have been completed.  The AOJ completed directive number (1) from the May 2017 remand, but no other action appears to have been taken.  A remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the action as requested is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment medical records, private and VA, and associate them with the claims file.  Request all authorization forms necessary from the Veteran to obtain such records.

Note: VAMC Atlanta records indicate that the Veteran was receiving private treatment for a sleep disability in 2005.  See June 5, 2007 Treatment Records.  These 2005 private records are not in evidence and should be obtained.

2.  Issue the Veteran a Statement of the Case (SOC) on the issues of whether the calculation of the combined disability evaluation of 60 percent was proper in the rating decision dated January 7, 2016; entitlement to increased rating for CAD, DM II, HTN, ED and bilateral LEPN; entitlement to service connection for immune system disorder, sensitivity to light, chronic fatigue, DJD, residuals of concussion, hearing loss, sarcoidosis and multiple miscarriages and a still birth.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

NOTE:  The RO/AMC has yet to effectuate the Veteran's award of 30 percent for CAD.  Per a January 2016 rating decision, this increase was effective June 19, 2015.  However, the Veteran has not received a notification letter regarding this increase and the rating decision code sheet is negative for this 30 percent rating.  Any SOC provided must clarify this issue.

3.  Readjudicate the Veteran's TDIU claim.  If TDIU is denied for any portion of the period on appeal, and the Veteran did not meet the schedular requirements for TDIU during this period, refer the claim for extraschedular consideration by the Under Secretary for Benefits or the Director of Compensation and Pension Services. 

4.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his sleep apnea.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a.  Opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's sleep apnea is a result of a disease or injury incurred in service. 

b.  Opine as to whether it is at least as likely as not that the Veteran's sleep apnea was caused by his service-connected PTSD.

c.  Opine as to whether it is at least as likely as not that the Veteran's sleep apnea was aggravated of his PTSD.

i.  The examiner must directly address the significance, if any, of the Veteran's submitted treatise titled "Obstructive Sleep Apnea and Posttraumatic Stress Disorder among OEF/OIF/OND Veterans."

ii.  In rendering the opinion, the examiner is asked to comment on private and VA medical records.

iii.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A  clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

5.  If any benefit remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


